—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Lubow, J.), dated May 13, 1996, which, upon a fact-finding order of the same court, dated April 1, 1996, made after a hearing, finding that the appellant committed acts which, if committed by an adult, would have constituted the crimes of robbery in the second degree, robbery in the third degree, grand larceny in the fourth degree, petit larceny, menacing in the second degree, menacing in the third degree, and criminal possession of a weapon in the fourth degree, adjudged her to be a juvenile delinquent and placed her on probation for a period of 18 months. The appeal brings up for review the fact-finding order dated April 1, 1996.
*595Ordered that the order of disposition is modified, on the law, by vacating the provisions thereof which adjudicated the appellant a juvenile delinquent based upon the finding that the appellant committed acts which, if committed by an adult, would have constituted the crimes of robbery in the third degree, petit larceny, and menacing in the third degree, and dismissing those charges of the petition; as so modified, the order of disposition is affirmed, without costs or disbursements, and the fact-finding order is modified accordingly.
Viewed in the light most favorable to the Presentment Agency (cf., People v Contes, 60 NY2d 620), we find that the evidence adduced at the fact-finding hearing was legally sufficient to establish the appellant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the findings of fact are not against the weight of the evidence (cf., CPL 470.15 [5]).
The Presentment Agency correctly concedes, however, that the counts of robbery in the third degree, petit larceny, and menacing in the third degree should be dismissed as lesser-included offenses of robbery in the second degree, grand larceny, and menacing in the second degree, respectively (see, Matter of Jamal M., 187 AD2d 654, 655; see also, Matter of Peter L., 233 AD2d 257). Mangano, P. J., Pizzuto, Krausman and Luciano, JJ., concur.